 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 356 
IN THE HOUSE OF REPRESENTATIVES 
 
February 3, 2004 
Mr. Hoyer (for himself, Mr. Tom Davis of Virginia, Mr. Moran of Virginia, Mr. Van Hollen, Mr. Cummings, Mr. Ruppersberger, Ms. Norton, Mr. Wynn, Mr. Wolf, and Mr. Cardin) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services. 
 
Whereas members of the uniformed services and civilian employees of the United States make significant contributions to the general welfare of the Nation; 
Whereas increases in the pay of members of the uniformed services and of civilian employees of the United States have not kept pace with increases in the overall pay levels of workers in the private sector, so that there now exists (1) a 32 percent gap between compensation levels of Federal civilian employees and compensation levels of private sector workers, and (2) an estimated 5.4 percent gap between compensation levels of members of the uniformed services and compensation levels of private sector workers; and 
Whereas, in almost every year during the past two decades, there have been equal adjustments in the compensation of members of the uniformed services and the compensation of civilian employees of the United States: Now, therefore, be it 
 
That it is the sense of the Congress that rates of compensation for civilian employees of the United States should be adjusted at the same time, and in the same proportion, as are rates of compensation for members of the uniformed services. 
 
